Denied and Opinion Filed November 4, 2016




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01291-CV
                                      No. 05-16-01292-CV

                                IN RE DEON FRIDIA, Relator

                 Original Proceeding from the 203rd Judicial District Court
                                   Dallas County, Texas
                      Trial Court Cause No. F-1559947 and F-1576821

                             MEMORANDUM OPINION
                           Before Justices Lang, Brown, and Stoddart
                                    Opinion by Justice Lang
       Before the Court is relator’s petition for writ of mandamus in which he asks the Court to

order the trial court to grant relator discovery under Article 39.14 of the Texas Code of Criminal

Procedure. Relator's petition is not certified as required by rule 52.3(j) of the rules of appellate

procedure and does not include an appendix or record containing the necessary contents set out

in rules 52.3(k)(1) and 52.7. Although these deficiencies alone constitute sufficient reasons to

deny mandamus relief, in the interest of judicial economy we address the petition.

       Mandamus relief is appropriate in a criminal case only when a relator establishes (1) that

he has no adequate remedy at law to redress his alleged harm, and (2) that what he seeks to

compel is a ministerial act, not a discretionary or judicial decision. In re Flores, 05-16-00210-

CV, 2016 WL 890969, at *1 (Tex. App.—Dallas Mar. 9, 2016, orig. proceeding) (citing In re

Allen, 462 S.W.3d 47, 49 (Tex. Crim. App. 2015) (orig. proceeding)). Generally, a trial court’s
acts involving discovery under article 39.14 of the Texas Code of Criminal Procedure are

discretionary and not subject to a writ of mandamus, but decisions involving pretrial discovery of

evidence that is exculpatory, mitigating, or privileged are not discretionary. See Dickens v.

Court of Appeals for the Second Supreme Judicial Dist. of Tex., 727 S.W.2d 542, 552 (Tex.

Crim. App. 1987) (“In a criminal case, a defendant's normal method for challenging pretrial

orders is through appeal.”); see also In re Hartman, 429 S.W.3d 680, 682 (Tex. App.—

Beaumont 2014, no pet.). Here, relator does not complain of an order compelling pre-trial

production of evidence and, therefore, relator has an adequate remedy for review through direct

appeal. See Dickens, 727 S.W.2d at 549 (holding the court of appeals erred in granting

mandamus relief to a defendant seeking pre-trial discovery); see also In re Carroll, 09-12-00343-

CR, 2012 WL 4017772, at *1 (Tex. App.—Beaumont Sept. 12, 2012, orig. proceeding) (denying

mandamus relief and holding that direct appeal provided adequate remedy for review of order

that did not compel pretrial discovery).

       Accordingly, we DENY relator’s petition for writ of mandamus for discovery.




                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
161291F.P05                                         JUSTICE




                                                2